                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JANINE CEDRONE                                  :      CIVIL ACTION
                                                :
             v.                                 :
                                                :
ANDREW SAUL, Commissioner of                    :
Social Security                                 :      NO. 19-1470


                                       ORDER

       AND NOW, this 29th day of January 2020, upon consideration of Plaintiff’s
brief (Doc. 15), Defendant’s response (Doc. 16), Plaintiff’s reply (Doc. 19), Defendant’s
motion to stay consideration of the case (Doc. 20), Plaintiff’s response in opposition to
the motion (Doc. 21), and the Third Circuit’s decision in Cirko v. Commissioner of
Social Security and Bizarre v. Commissioner of Social Security, __ F.3d __, 2020 WL
370832 (3d Cir. Jan. 23, 2020), IT IS HEREBY ORDERED that:

      1. The motion to stay is denied as moot.

      2. Judgment is entered REVERSING the decision of the Commissioner of Social
         Security for the purposes of this remand only and the relief sought by Plaintiff
         is GRANTED to the extent that the matter is REMANDED for further
         proceedings consistent with this adjudication.

      3. On remand, the case will be considered by a constitutionally appointed ALJ
         other than the one who previously adjudicated Plaintiff’s claim.

      4. The clerk of Court is hereby directed to mark this case closed.

                                                BY THE COURT:

                                                /s/ELIZABETH T. HEY
                                                ___________________________
                                                ELIZABETH T. HEY, U.S.M.J.
